PER CURIAM.
The petitioner, The News-Journal Corporation, seeks review by common law certio-rari of an order of the trial court prohibiting the making of extrajudicial statements relative to a pending criminal prosecution by certain specified persons, including parties, court personnel, counsel, witnesses and named law enforcement agencies.
The restrictive order in question cites and closely follows the restrictive order approved in Florida Freedom Newspapers v. McCrary, 520 So.2d 32 (Fla.1988) except in two particulars. After describing identifiable classes of persons and law enforcement agencies, the order includes *1228“and all persons affiliated therewith.” This language is too vague and indistinct to adequately describe an affected class of persons bound by the order and that phrase is stricken. The order in question describes its duration as being “during the pendency of this case and until final determination in the trial court.” The purpose of the restrictive order is to safeguard the defendant’s right to a fair trial by an impartial jury. After the jury is selected it can be protected by the court from prejudicial publicity by sequestration or other action of the court. Therefore the provision for the order to be effective until “final determination in the trial court” which covers the trial itself is stricken. The order will terminate when a jury is selected and sequestered, as was done in the order in McCrary.
The writ is granted as to the two stricken provisions; otherwise the petition is denied.
PETITION GRANTED in part and DENIED in part.
DANIEL, C.J., and COWART and GOSHORN, JJ., concur.